Title: To Thomas Jefferson from Henry Dearborn, 7 August 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington August 7th. 1805
                  
                  I take the liberty of enclosing a letter I have written to Govr. Hamilton of S. Carolina in reply to the one he wrote to Mr. Madison.
                  On reading the letter if you should think it exceptionable, I will thank you for such remarks as you may deem proper on the letter generally, but if you should concider it as proper to be forwarded, I will thank you to have it sealed & put into the post office.
                  with sentiments of the highest respect & esteem, I am Sir Your Huml. Servt.
                  
                     H Dearborn 
                     
                  
               